DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 292 and 441. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 291 (page 11 lines 19 and 21).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 5 lines 3-4 recites “During engagement with the spinning mechanism 200, the spinning mechanism 200 is prevented from spinning.” The examiner believes this is meant to recite “During engagement with the positioning mount 420, the spinning mechanism 200 is prevented from spinning.”
Page 9 lines 14-15 recites “Because the lug 411 is held by the lug 411”. The examiner believes this is meant to recite - Because the lug 411 is held by the first abutting portion 201-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear because it appears to be improperly reciting method steps in an apparatus claim, making it appear to be an improper hybrid claim of a method and apparatus. Some examples of an improper method step are found on lines 6-8 where it recites “the cover body selectively wound around the spinning mechanism, and selectively pulled out from the spinning mechanism to spin the spinning mechanism” and on lines 11-12 where it recites “moved upwardly or downwardly”. The examiner suggests adding intended use or functional language such as “configured to” for clarity.
The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 20080121354).
Regarding claim 1, as best understood, Cheng teaches (figs. 1, 4, and 7-10) a safety gate comprising: a first post assembly (21); a spinning mechanism (40) rotatably mounted (paragraph 0049 lines 2-4) in the first post assembly (21) and having a first abutting portion (see annotated fig. 7 below); a cover body (50) having two edges, one of the edges (the left edge in fig. 9) mounted in the spinning mechanism (40), the cover body (50) selectively wound around the spinning mechanism (40), and selectively pulled out from the spinning mechanism to spin the spinning mechanism (paragraph 0049 lines 2-4); and a positioning mechanism (22, 25, and 251) having a knob (22 and 25) having a lug (251); a positioning mount (24) connected with the knob (connected to 25), moved upwardly or downwardly relative to the spinning mechanism (40) to selectively disengage from and engage with the spinning mechanism (paragraph 0049 lines 1-4, and paragraph 0050 lines 9-13), and having a sliding groove (annotated fig. 7) having a second abutting portion (annotated fig. 7) protruding from the sliding groove (the second abutting portion protrudes downwards from the top boundary of the sliding groove), wherein the lug (251) is slidably mounted in the sliding groove (paragraph 0042 lines 2-4, in order for the bevel top 252 of the lug 251 to engage 241, the lug must be in the sliding groove) and selectively abuts against the second abutting portion (the knob can be rotated to make the lug abut the second 

    PNG
    media_image1.png
    426
    808
    media_image1.png
    Greyscale

Regarding claim 2, Cheng teaches (fig. 4) that the positioning mechanism (22, 25, and 251) has a turning member (25) and a fastener (23); the knob (22, 25) has an engaging recess (formed by teeth 220) formed in the knob; the lug (411) is formed on the turning member (25) and is engaged with (via 250 and 25) the engaging recess (formed by teeth 220) of the knob (22, 25) to connect the knob with the turning member (25); and the positioning mount (24) is mounted around an end of the knob (the lower end) and is connected with the knob by the fastener (23) of the positioning mechanism (22, 25, and 251).


    PNG
    media_image2.png
    128
    329
    media_image2.png
    Greyscale

Regarding claim 6, Cheng teaches (fig. 4) that the spinning mechanism (40) comprises a spinning sleeve (43), a spinning bracket (41), a first resilient element (11), and a fixed rod (10); the spinning bracket (41) is rotatably mounted on the first post assembly (21); the fixed rod (10) is fixed (paragraph 0036 explains how the fixed rod is fixed while the rotating tube rotates during operation) in the first post assembly (21); the spinning bracket (41) is connected to the fixed rod (10) by the first resilient element (paragraph 0047); and the spinning bracket (41) is rotated relative to the fixed rod (10) to twist the first resilient element (11) to store elastic potential energy (paragraph 0047).
Regarding claim 7, Cheng teaches (figs. 4-6) that the spinning mechanism (40) comprises a fixed sleeve (20) fixed on the first post assembly (21), mounted around the spinning bracket (41), and securely connected to the fixed rod (10); the spinning bracket (41) has first engagement teeth (415) formed on an outer surface (the top surface) of the spinning bracket (41); the fixed sleeve (20) has second engagement teeth (see annotated fig. 6 below) formed on an inner surface of the fixed sleeve (20); and 

    PNG
    media_image3.png
    397
    565
    media_image3.png
    Greyscale

Regarding claim 8, Cheng teaches (figs. 4 and 9) that the spinning mechanism (40) comprises a mounting rod (44) having two ends respectively mounted (both ends are mounted) in the spinning bracket (41) and the spinning sleeve (43); and the cover body (50) surrounds and is fixed on the mounting rod (paragraph 0048 lines 1-8).
Regarding claim 9, Cheng teaches (fig. 9) a second post assembly (51) opposite to the first post assembly (21) and the cover body (50) has a fixing unit (500) mounted in the other one (the right edge in fig. 9) of the two edges of the cover body for fixing the cover body (50) in the second post assembly (51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20080121354) in view of Lundh (US 20110088323).
Regarding claim 3, Cheng does not teach that the positioning mechanism has a torsion spring mounted in the positioning mount at a side of the positioning mount that faces the knob; the knob has a spring-abutting portion disposed near and abutting against an end of the torsion spring; the torsion spring is twisted when the lug is sliding to abut against the second abutting portion; and after the positioning mount is disengaged from the spinning mechanism, the torsion spring pushes the spring-abutting portion relative to the positioning mount to drive the lug to slide relative to the sliding groove to align with the first abutting portion.
Lundh teaches (figs. 2 and 4) a safety gate (25) with a positioning mechanism (2) with a torsion spring (23) mounted in a positioning mount (8) at a side (the top side) of the positioning mount that faces a knob (6); the knob has a spring-abutting portion disposed near and abutting against an end of the torsion spring (paragraph 0061 teaches that the spring is tightened when the knob is turned, thus it is inevitably taught that the knob has a spring-abutting portion disposed near and abutting against an end of the torsion spring); the torsion spring (23) is twisted when the knob is turned (paragraph 0061 lines 4-5), and the torsion spring (23) pushes the spring-abutting portion relative to the positioning mount to drive the knob (23) back to its initial orientation (paragraph 0061 lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cheng with the teachings of Lundh by adding a torsion spring mounted in the positioning mount . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20080121354) in view of Wang (US 20130299101).
	Regarding claim 10, Cheng does not teach that the fixing unit has a mounting tube, a second resilient element, a sliding rod, and a fitting seat; the second resilient element, the sliding rod, and the fitting seat are mounted in the mounting tube; the sliding rod is slidably mounted in the fitting seat and has an end protruding from the fitting seat and a flange abutting against the fitting seat; the cover body is connected with the mounting tube; and the second post assembly has an engagement recess formed in the second post assembly; wherein the sliding rod selectively protrudes from the mounting tube to insert into the engagement recess of the second post assembly.
	Wang teaches (figs. 1 and 14-16) a fixing unit (60) with a mounting tube (62), a second resilient element (66), a sliding rod (67), and a fitting seat (651); the second resilient element (66), the sliding rod (67), and the fitting seat (651) are mounted in the mounting tube (62); the sliding rod is slidably mounted in the fitting seat (fig. 15) and has an end (the top) protruding from the fitting seat and a flange (the bottom of 671) abutting against the fitting seat (fig. 16); the cover body (50) is connected with the mounting tube (62, fig. 16); and the second post assembly has an engagement recess formed in the second post assembly (the engagement recess is where the top of 67 goes when the gate is shut, see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cheng by replacing the entire fixing unit with the fixing unit of Wang. This alteration provides the predictable and expected result of a safety gate with an improved release mechanism that is harder for small children to operate.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Although many of the claimed elements are known in the prior art, the examiner finds the combination of positively recited structure would require hindsight to apply art and/or a piece-meal rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634